—Judgment, Supreme Court, New York County (Carol Berkman, J., at suppression hearing; Jeffrey Atlas, J., at jury trial and sentence), rendered December 7, 1998, convicting defendant of robbery in the first degree, coercion in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life, SVz to 7 years, 16 years to life and 12 years to life, respectively, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. Defendant’s detention for the purpose of conducting a showup was based upon reasonable suspicion, which flowed from the totality of the information available to the arresting officer (see, People v Hicks, 68 NY2d 234). The record supports each of the hearing court’s findings, including its finding that, at the approach of the police, defendant engaged in conduct that was suspicious because of its distinction from the conduct of the other persons on the street; defendant initially attracted police attention by his very efforts to avoid attracting such attention.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues of credibility and identification were properly presented to the jury and there is no reason to disturb its determinations. Concur — Rosenberger, J. R, Nardelli, Andrias and Saxe, JJ.